DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/22 has been entered.

Response to Amendment
The amendments to the claims, in the submission dated 2/23/22, are acknowledged and accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (WO 2018/163945).
Consider claim 1, Nakamura et al. disclose (e.g. figure 1) a three-dimensional image display apparatus (100, image display device) comprising:
a housing comprising a first side and a second side, the second side being opposite the first side (see figure 1, the device includes a housing with first and second opposite sides);
a light source unit (20, emission portion) which is mounted on the first side of the housing, and emits light (see figure 3, the light source emits light and is located within the housing);
a single light transfer unit (40, reflection mirror) which is disposed on the second side of the housing so as to face the light source unit, and refracts, diffracts, or reflects the light emitted from the light source unit (see figure 1, the refection mirror reflects light from the emission portion); and
an image display unit (30, screen formed as a transmission hologram) which forms an image directly from the light refracted, diffracted, or reflected by the light transfer unit (an image is formed by the image panel with the reflected light) [pages 7, 10-11 of the provided translation].
Consider claim 2, Nakamura et al. disclose (e.g. figure 1) a three-dimensional image display apparatus, wherein the light transfer unit comprises: 
a light transfer fixing unit (holding mechanism not shown) which is mounted to the housing to face the light source unit (the reflection mirror is mounted to the top of the housing and faces the emission portion); and 
a light transfer grid unit which is formed on the light transfer fixing unit (41, reflection surface), and refracts, diffracts, or reflects the light, emitted from the light source unit, toward the image display unit (the reflection surface reflects the light) [pages 7, 10-11 of the provided translation].
Consider claim 3, Nakamura et al. disclose (e.g. figure 1) a three-dimensional image display apparatus, wherein the light transfer grid unit comprises: 
a light transfer support unit which is vertically formed from the light transfer fixing unit toward the light source unit (there is vertical extent to the reflection surface); and 
a light transfer inclination unit which is formed to be inclined at a set angle so that the light emitted from the light source unit is refracted, diffracted, or reflected toward the image display unit (surface 41 is curved which is considered to be inclined at a set angle to reflect the emitted light) [pages 7, 10-11 of the provided translation].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2018/163945) in view of Bang et al. (KR 2013-0021868) (of record).
Consider claim 4, Nakamura does not explicitly disclose that the light transfer grid unit is formed of a holographic optical element.  Nakamura and Bang are related as holographic display devices.  Bang et al. disclose (e.g. figure 3) a three-dimensional image display apparatus, wherein the light transfer grid unit is formed of a holographic optical element (HOE) (300, IPM HOE is formed as a holographic optical element) [page 5 of the provided translation].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the reflection surface of Nakamura, to include the holographic optical element, as taught by Bang, in order to perform a function uniformly distributed over the entire area.
Consider claim 5, Nakamura et al. discloses (e.g. figure 1) a three-dimensional image display apparatus, wherein the image display unit comprises: a plate unit which is mounted on one surface of the housing (a base film is attached to the housing); and a film unit (the screen can be formed as a transmission hologram with a hologram film) which is mounted on one surface of the plate unit (the hologram film includes a base film), and forms, as an image, the light which is emitted from the light source unit and refracted, diffracted, or reflected by the light transfer unit (an image is formed with the reflected light) [page 12 of the provided translation].
However, Nakamura et al. does not explicitly disclose that a film is mounted on each of one surface and the other surface of the plate unit.  Nakamura and Bang are related as holographic display devices. Bang discloses a HOE that can be mounted on the front or back of an image panel [pages 4-6 of the provided translation of Bang]. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the reflection surface of Nakamura, to include the holographic optical element, as taught by Bang, in order to perform a function uniformly distributed over the entire area.
Since Bang et al. discloses one HOE that can be mounted on the front or back of the image panel, it is considered to be within ordinary skill to duplicate the part with routine experimentation so that a HOE is mounted on both the front and back of the image panel.  Note that the Court has held that mere duplication of parts has not patentable significance unless a new and unexpected result is produced; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the HOE of Bang et al. to be located on each side of the image plate, in order to provide multiple ways in which to provide the viewing window for the display of the stereoscopic image.
Consider claim 6, the modified Nakamura reference. discloses (e.g. figure 3 of Bang) a three-dimensional image display apparatus, wherein the film unit comprises: a first film unit which is mounted on one surface of the plate unit, and forms a protruding image; and a second film unit which is mounted on the other surface of the plate unit, and forms an indented image (The modified Bang et al. reference includes films on both sides of the image display.  Bang et al. generates a three-dimensional autostereoscopic image.  Such dimensionality in the image is considered to encompass the protruding image and indented image formed by the HOE) [pages 4-6 of the provided translation of Bang].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (WO 2018/163945) in view of Bang et al. (KR 2013/0021868) (of record) as applied to claim 5 above, and in further view of Shirakura (WO 2018/221091) (of record).
Consider claim 7, the modified Nakamura reference discloses (e.g. figure 3 of Bang) a three-dimensional image display apparatus, wherein the film unit comprises a photopolymer material (the IPI-HOE 200 can be fabricated with a photopolymer of Bang).  Bang et al disclose that the IPM HOE 300 can be dichromated gelatin.  However, the modified Nakamura reference does not explicitly disclose that the plate unit comprises a polycarbonate (PC) material.  Nakamura, Bang et al. and Shirakura are related as holographic display devices.  Shirakura discloses a transparent substrate made of polycarbonate with a hologram material (dichromated gelatin) in addition to the photopolymer [see page 9 of the provided translation].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the dichromated gelatin HOE of the modified Nakamura reference, to include the polycarbonate transparent substrate, as taught by Shirakura, in order to utilize a durable and widely available material for the fabrication of a recorded hologram.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872